Citation Nr: 0819392	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1990.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 rating decision in which the RO denied 
the veteran's claims for service connection for a low back 
condition, left knee condition, right salpingo-oophorectomy 
(claimed as a gynecological condition), and post-traumatic 
stress disorder (PTSD).  In May 2002, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in February 2003, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2003. 

In a May 2004 rating decision, the RO inter alia, granted 
service connection for PTSD with major depressive disorder, 
and for left salpingo-oophorectomy.  These grants of service 
connection represent full grants of the veteran's claims for 
service connection for a mental condition and a gynecological 
condition.  

In January 2004, the RO notified the veteran of a RO hearing 
that had been scheduled for her in March 2004.  On the date 
of the hearing, the veteran cancelled the formal hearing and 
instead opted for an informal conference with a Decision 
Review Officer (DRO), a report of which is of record.  A 
supplemental SOC reflecting the RO's continued denial of the 
claims was issued in June 2004.

In a December 2004 letter, the Board notified the veteran of 
an in-person Board hearing that had been scheduled for her in 
February 2005, in Washington, D.C. Later in December 2004, 
the veteran cancelled the in-person hearing, and instead 
requested a Board videoconference hearing.  In January 2005, 
the Board remanded the matters on appeal for scheduling of 
the requested videoconference hearing.

In April 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

In June 2005, the Board remanded the claims on appeal to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC) for additional action. After accomplishing the requested 
action, the AMC continued the denial of the claims (as 
reflected in an April 2008 SSOC). 
 

FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  No low back disability was shown in service, and the only 
competent opinion on the question of whether there exists  a 
medical relationship between the veteran's current low back 
disability and service weighs against the claim.  

3.  No left knee disability was shown in service, and the 
only competent opinion on the question of whether there 
exists a medical relationship between the veteran's current 
left knee disability and service weighs against the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any evidence in 
the claimant's possession that pertains to the claim 

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, August 2005 and January and April 2006 post-
rating letters provided notice to the appellant regarding 
what information and evidence was needed to substantiate her 
claims for service connection for a low back disability and a 
left knee disability, as well as what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  These  
letters also requested that the appellant submit any evidence 
in her possession pertinent to the claims on appeal, 
consistent with Pelegirni and the version of 38 C.F.R. 
§ 3.159 then in effect.  Further, the April 2006 letter 
provided information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of each letter, and opportunity for the 
veteran to respond, the April 2008 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's available service medical records, post-service VA 
and private treatment records, and the report of a November 
2006 VA examination.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
April 2005 hearing, along with various statements provided by 
the veteran, and by her representative and friend, on her 
behalf.  

The Board further notes that no additional RO action on these 
claims, prior to appellate consideration, is needed.

In the June 2005 remand, the Board directed the RO to contact 
the National Personnel Records Center (NPRC), as well as 
directly contact military medical facilities at Fort Sam 
Houston and in Germany to request all service records 
associated with treatment and/or evaluation of the veteran's 
low back and/or left knee.  In August 2005, the AMC requested 
all pertinent service records from the Brooke Army Medical 
Center at Fort Sam Houston.  In an August 2005 response, the 
Brooke Army Medical Center indicated that there were no 
outpatient or inpatient records currently located on file.  
In October 2006 the AMC made a request to the NPRC for 
additional service medical records.  In a response received 
in the same month, the NPRC indicated that all service 
medical records had been mailed to the RO in June 2002, and 
that no additional service medical records were available at 
that location.  Also in October 2006, the veteran provided 
more detailed information regarding in-service treatment in 
Germany.  Specifically, she reported that she was treated for 
low back pain at Wiesbaden Air Force Hospital between May and 
December 1988, and at the 130th Station Hospital in 
Heidelberg between January 1988 and May 1990.  A January 2007 
response from the NPRC  indicates that no treatment records 
for the period in question were on file for Wiesbaden 
Hospital, and that no clinical treatment at Heidelberg was 
shown for 1988; however, all records of treatment from 1989 
and 1990 from the 130th Station Hospital were associated with 
the claims file.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to attempt to obtain any additional 
service medical records, and that no further action in this 
regard is warranted.  

The Board further notes that, during the April 2005 hearing, 
the veteran indicated that she had received physical therapy 
for her knee in 2000 and for her back in 2003.  Records of 
physical therapy from March and April 2000 from Ellis 
Physical Therapy Associates, Inc. were of record at the time 
of the April 2005 hearing.  In the June 2005 remand, the 
Board instructed the RO to specifically request that the 
veteran provide authorization to enable it to obtain all 
records of treatment and/or evaluation for low back and/or 
left knee problems at Ellis Physical Therapy Associates, 
Inc., Columbia, South Carolina, up to the present time.  
While the three post-service VCAA notice letters discussed 
above did not specifically ask the veteran to provide 
authorization to obtain records from Ellis Physical Therapy 
Associates, the August 2005 letter did ask the veteran to 
submit a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs for 
each non-VA doctor and facility that had treated her for her 
disorders since separation from service.  

Moreover, in an August 2005 VA Form 21-4142, the veteran 
indicated that she received physical therapy for back pain 
from January to July 2003 at Columbia Rehabilitation Clinic.  
While records of treatment from this facility from May and 
June 2003 have been associated with the claims file, a 
November 2005 response from this facility indicates that the 
veteran's records could not be released until her account 
balance was paid.  In a November 2005 statement, the veteran 
asked that VA proceed without these records, adding that her 
treatment was for pain in the upper back and neck, and that 
she was not sure that this pain was related to her current 
condition, or the condition for which she was seeking service 
connection.  Based on the foregoing, the Board finds that VA 
has complied with the June 2005 remand directives, to the 
extent possible, as all pertinent physical therapy treatment 
records have been associated with the claims file.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).   

The Board has also considered the veteran's assertion, made 
in a December 2006 statement, that her November 2006 VA 
examination contained inaccurate information.  Specifically, 
the veteran reported that the VA examiner recorded the years 
she was in Germany incorrectly, and omitted pertinent facts 
about her symptoms.  She also asserted that her examination 
should have been conducted by a physician who was 
knowledgeable concerning Tarlov cysts, and the fact that 
recent studies indicate that these cysts can be symptomatic 
and are most likely caused by trauma.  

Despite the appellant's assertions, the Board notes that the 
November 2006 VA examiner specifically indicated that the 
veteran's claims file was available and reviewed in its 
entirety.  As such, the Board finds that the errors regarding 
the years the veteran was in Germany are no more than 
typographical errors, as the examination report correctly 
notes her discharge from active service in November 1990.  
Regarding her assertion that the examiner omitted pertinent 
facts about her symptoms, the report of VA examination does 
include a description of the veteran's symptoms.  In any 
event, the matters on appeal turn on whether the veteran has 
current low back and left knee disabilities which are related 
to service, not the severity of any such disabilities.  
Regarding the veteran's assertion that her examination should 
have been conducted by a physician knowledgeable regarding 
Tarlov cysts, and recent studies regarding such cysts, the 
record reviewed by the VA examiner included some such 
studies, and the examiner specifically addressed these 
studies, and the opinion of the private neurosurgeon who 
evaluated the veteran, in rendering his opinion.  Based on 
the foregoing, the Board finds that this examination and 
opinion is adequate for adjudication purposes, and that there 
is sufficient medical evidence for VA to make a decision on 
each of the claims for service connection on appeal.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and statements made by and on the veteran's behalf, 
the Board finds that both of the claims for service 
connection must be denied.  

The service medical records associated with the claims file 
include the veteran's August 1990 separation examination.  
During this examination, the veteran indicated that she 
injured her back in March or April 1987, in AIT.  The 
physician noted that the veteran had recurrent back pain, 
treated off and on.  While the separation examination report 
indicates that the veteran injured her back in March or April 
1987, prior to entry into service, the veteran has 
consistently asserted that this is an error in reporting of 
the date, and that her initial back injury was incurred 
during AIT, in service.  While the service medical records 
associated with the claims file do not include any complaints 
or findings regarding a left knee disability, the veteran 
testified during the April 2005 hearing that she injured her 
knee on the obstacle course during boot camp.  The veteran is 
competent to report the history of in-service injuries.  See, 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  

Records of VA treatment from January 2002 to November 2007 
include complaints regarding and treatment for chronic low 
back pain and Tarlov cyst syndrome.  

Private records of physical therapy in March and April 2000 
reflect findings of and treatment for sacroiliac (SI) joint 
dysfunction, postural low back syndrome, and left patellar 
maltracking.  Records of private treatment by Dr. Haines from 
October 2002 to September 2003 indicate that the veteran 
presented with a history of bilateral mammary hypertrophy 
with shoulder, back, and breast pain.  The veteran underwent 
bilateral reduction mammoplasty in July 2003.  Although these 
records of private treatment include complaints of back pain, 
the veteran clarified in a November 2005 statement that she 
had been treated by a different provider for pain in her 
upper back and neck, which was marginally relieved by 
reduction mammoplasty in July 2003, thus suggesting that the 
complaints of "back pain" in the records of treatment by 
Dr. Haines refer to the upper, rather than the low back.  

During the April 2005 hearing, the veteran testified that she 
had no problems with her back or left knee prior to service, 
but that she injured both her knee and back during service.  
She stated that a VA physician had told her that her current 
back problems were related to her in-service injury, however, 
she did not know the name of the physician, as she was 
treated in urgent care.  

In a May 2006 letter, a private neurosurgeon, Dr. Henderson, 
indicated that he had seen the veteran for Tarlov cyst 
syndrome.  Dr. Henderson noted that the veteran had a 
fourteen year history of progressive sacral and posterior leg 
pain, with associated urinary frequency and urgency, 
incontinence, and occasional bowel incontinence because of 
decreased sensation.  She also reported some constipation, 
dyspareunia, and some periodic numbness and weakness in both 
arms and legs.  The physician examined the veteran and noted 
that review of an MRI revealed sacral Tarlov cysts at the 
S1/2 junction, bilaterally.  The impression was Tarlov cyst 
syndrome.  Dr. Henderson opined that the veteran's sacral 
lower extremity and urinary symptoms were almost certainly 
the result of the Tarlov cysts, which were the result of 
elevated intraspinal fluid pressure.  Dr. Henderson discussed 
surgery with the veteran, and the veteran indicated that she 
would like to proceed with surgery, however, in a statement 
received in February 2008, the veteran indicated that she was 
not treated by Dr. Henderson, but simply went to him for a 
consultation because she could not find a physician in South 
Carolina who was knowledgeable about her condition.  

In a statement received in June 2006, a friend of the veteran 
indicated that she had met the veteran after she had 
completed AIT training, and she had reported injuring her 
back during training.  She added that the veteran had 
continued to periodically complain about back pain after 
separation from the Army.  In June 2006, the veteran's co-
worker also submitted a statement in which she reported that, 
in 1999, while working with the veteran, she noticed that she 
kept getting up, walking around, and stretching.  When she 
asked the veteran what was wrong, she responded that she had 
injured her back while in the Army.  

The veteran was afforded a VA examination to evaluate her 
claimed low back and left knee disabilities in November 2006.  
As noted above, the examiner acknowledged that the claims 
file was available and reviewed in its entirety.  The veteran 
reported her history of in-service injuries, specifically, a 
back injury during AIT and a left knee injury during basic 
training.  The examiner reviewed a September 2005 MRI of the 
lumbar spine, which revealed a diffuse annular bulge at the 
L5-S1 level, with no significant neural foraminal or central 
canal stenosis.  Also of note were Tarlov cysts, located at 
the L1-L2 junction, bilaterally.  March 2005 radiographs of 
the lumbar spine revealed no significant degenerative 
changes, no significant loss of disk height, and no 
significant listhesis at any level.  The examiner noted that 
he had no former radiographs available of the left knee, but 
that, as the veteran described her knee as essentially 
asymptomatic, he would not pursue radiographs.  Following 
examination of the spine and left knee, the diagnoses were 
lumbar strain with intermittent radicular symptoms, sacral 
Tarlov cysts, and left knee strain.  

The examiner opined that, with regard to whether the 
veteran's injuries and current symptomatology stem from her 
military service, it is less likely than not that the 
veteran's condition resulted from military service.  The 
examiner acknowledged that there was a question as to whether 
the Tarlov cysts were symptomatic, and that there are reports 
of this in the current medical literature.  The examiner 
further noted that the veteran had been followed by a 
neurosurgeon in Georgetown, who believed that this could be 
the source of her pain, and was suggesting surgery.  The 
examiner, however, opined that Tarlov cysts are not caused by 
any form of trauma, nor are they the result of traumatic 
injury.  The examiner acknowledged that there were scattered 
reports that a traumatic event may trigger the symptomatology 
of these Tarlov cysts, but that this was in very small 
series, and essentially in case reports.  

The foregoing evidence reflects that the veteran has current 
low back and left knee disabilities, however, the only 
competent opinion on the question of a medical relationship 
between the veteran's current low back and left knee 
disabilities and service weighs against the claim.  The 
physician who performed the November 2006 VA examination, 
after reviewing the claims file, examining the veteran, and 
specifically considering and addressing the consultation by 
Dr. Henderson, as well as several studies regarding Tarlov 
cysts, concluded that it is less likely than not that the 
veteran's condition resulted from military service.  

As the November 2006 VA examiner provided a detailed opinion, 
based on his review of the claims file and examination of the 
veteran, including her statements regarding in-service 
injuries to both the low back and left knee, the Board finds 
that this opinion-that the veteran's current symptomatology 
is less likely than not the result of military service-is 
probative of the medical nexus question.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  

Although the veteran asserted in a December 2006 statement 
that both the neurologist and neurosurgeon she had seen had 
stated that the cysts were the only things that could 
possibly be causing her symptoms, and the literature she had 
seen and read lists trauma as a likely reason that Tarlov 
cysts become symptomatic, the veteran has not identified or 
presented any medical evidence indicating a relationship 
between military service and her current low back disability.  

In support of her position, the veteran has submitted 
numerous medical articles and case studies regarding Tarlov 
cysts, which do indicate that trauma may be cause of these 
cysts (although these articles and case studies also reflect 
other potential causes).  These articles and studies, 
however, are insufficient to establish a nexus between the 
veteran's current low back disability and service, because 
they refer to Tarlov cysts generally, or, in the case of case 
studies, in the case of other individuals, rather than the 
veteran's specific condition.  These articles and studies, 
therefore, are simply too speculative to grant service 
connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
medical nexus).   

The Board also acknowledges that the VA treatment records 
include a record of treatment from October 2003, when the 
veteran presented with a chief complaint of a long history of 
low back pain...injury while in military.  In April 2005, the 
veteran described chronic lower back pain for at least 20 
years, she injured during her military service.  The 
assessment was chronic lower back pain, status post injured 
during military service.  In August 2005, the veteran 
presented with worsening lower back pain, and a history of 
low back pain status post injury during military service.  
The assessment was chronic lower back pain.  The text of 
these treatment records reflects that the physicians were 
merely transcribing history provided by the veteran, and as 
such, do not constitute competent medical evidence of the 
required nexus between her current low back disability and 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional).  Further, the veteran's reported 
history of her in-service back injury was considered by the 
November 2006 VA examiner in forming his opinion.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and her 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claims.  As 
the appellant and her representative are not shown to be 
other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter, such as the diagnosis 
of a specific disability or opinion as to etiology of such a 
disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for a low back disability and a left 
knee disability must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as no competent evidence 
supports either claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a low back disability is denied.  

Service connection for a left knee disability is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


